DETAILED ACTION
This action is in response to application 16/811632, filed on 3/6/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al., “Ensembling neural networks: Many could be better than all,” Elsevier, 2002, hereinafter “Zhou.”
	Regarding claim 1, Zhou anticipates “A computer system comprising: 
a memory configured to store a plurality of data structures, each of the plurality of data structures including data representative of at least one neural network; (see, e.g., Zhou pg. 240; “Neural network ensemble is a learning paradigm where a collection of a finite number of neural networks is trained for the same task”) and a processor configured to: 
determine a first ensembler based on a set of neural networks represented by the plurality of data structures, the first ensembler configured to, when executed on an input, generate an ensembler output based on a plurality of intermediate outputs generated by the neural networks of the set; (see, e.g., Zhou pg. 240; “the generalization ability of a neural network system can be significantly improved through ensembling a number of neural networks, i.e., training many neural networks and then combining their predictions”; pg. 241; “It is worth mentioning that when a number of neural networks are available, at present most ensemble approaches employ all of those networks to constitute an ensemble.”)
perform a genetic operation on the first ensembler to generate a second ensembler, (see, e.g., Zhou pg. 245; “ensembling many of the available neural networks may be better than ensembling all of those networks”; pg. 246; “we present a practical approach, i.e., GASEN, to find out the neural networks that should be excluded from the ensemble. The basic idea of this approach is a heuristics, i.e., assuming each neural network can be assigned a weight that could characterize the fitness of including this network in the ensemble, then the networks whose weight is bigger than a pre-set threshold λ could be selected to join the ensemble.”; pg. 246-47; “GASEN assigns a random weight to each of the available neural networks at first. Then it employs genetic algorithm to evolve those weights so that they can characterize to some extent the fitness of the neural networks in joining the ensemble. Finally it selects the networks whose weight is bigger than a pre-set threshold λ to make up the ensemble.”) wherein the genetic operation includes a crossover operation on the first ensembler and a first neural network; (see, e.g., Zhou pg. 250; “Here the genetic algorithm employed by GASEN is realized by the GAOT toolbox developed by Houck et al. [21]. The genetic operators, including select, crossover, and mutation, and the system parameters, including the crossover probability, the mutation probability, and the stopping criterion, are all set to the default values of GAOT. The pre-set threshold λ used by GASEN is set to 0.05. The validation set used by GASEN is bootstrap sampled from its training set.”) and 
output a final ensembler based at least in part on the second ensembler.” (see, e.g., Zhou pg. 250; “But for GASEN, the component networks are selected from twenty neural networks, that is, the number of networks in an ensemble generated by GASEN is far less than twenty.”).
Regarding claim 2, Zhou anticipates “The computer system of claim 1, wherein the first ensembler is configured to generate the ensembler output by providing at least a portion of the input to a plurality of the neural networks of the set to generate the plurality of intermediate outputs and combining the plurality of intermediate outputs via an ensembling function.” (see, e.g., Zhou pg. 247, para. 2-5).
Regarding claim 3, Zhou anticipates “The computer system of claim 1, wherein the crossover operation includes generating a first bit stream representing at least a portion of the first ensembler, and wherein the crossover operation includes performing crossover on the first bit stream and a second bit stream representing the at least a portion of the first neural network.” (see, e.g., Zhou pg. 247, para. 2-5).
Regarding claim 4, Zhou anticipates “The computer system of claim 1, wherein the first ensembler is configured to generate the ensembler output based on a voting operation performed on the plurality of intermediate outputs.” (see, e.g., Zhou pg. 247, para. 6).
Regarding claim 5, Zhou anticipates “The computer system of claim 1, wherein each of the plurality of intermediate outputs is associated with a corresponding weight, wherein the first ensembler includes a weight function generated based on the corresponding weights, and wherein the genetic operation comprises a mutation operation on the weight function.” (see, e.g., Zhou pg. 247, para. 5; pg. 248, fig. 1 & associated text).
Regarding claim 11, Zhou anticipates “A method comprising: 
identifying a first data structure that includes data representative of a first neural network; identifying a second data structure that includes data representative of a first ensembler that links multiple neural networks and an ensembling function; (see, e.g., Zhou pg. 240; “the generalization ability of a neural network system can be significantly improved through ensembling a number of neural networks, i.e., training many neural networks and then combining their predictions”; pg. 241; “It is worth mentioning that when a number of neural networks are available, at present most ensemble approaches employ all of those networks to constitute an ensemble.”)	
performing a crossover operation on the first data structure and the second data structure to generate a third data structure that includes data representative of a second ensembler; (see, e.g., Zhou pg. 245; “ensembling many of the available neural networks may be better than ensembling all of those networks”; pg. 246; “we present a practical approach, i.e., GASEN, to find out the neural networks that should be excluded from the ensemble. The basic idea of this approach is a heuristics, i.e., assuming each neural network can be assigned a weight that could characterize the fitness of including this network in the ensemble, then the networks whose weight is bigger than a pre-set threshold λ could be selected to join the ensemble.”; pg. 246-47; “GASEN assigns a random weight to each of the available neural networks at first. Then it employs genetic algorithm to evolve those weights so that they can characterize to some extent the fitness of the neural networks in joining the ensemble. Finally it selects the networks whose weight is bigger than a pre-set threshold λ to make up the ensemble.”; Zhou pg. 250; “Here the genetic algorithm employed by GASEN is realized by the GAOT toolbox developed by Houck et al. [21]. The genetic operators, including select, crossover, and mutation, and the system parameters, including the crossover probability, the mutation probability, and the stopping criterion, are all set to the default values of GAOT. The pre-set threshold λ used by GASEN is set to 0.05. The validation set used by GASEN is bootstrap sampled from its training set.”) and 
outputting a final ensembler based at least in part on the second ensembler.” (see, e.g., Zhou pg. 250; “But for GASEN, the component networks are selected from twenty neural networks, that is, the number of networks in an ensemble generated by GASEN is far less than twenty.”).
Regarding claim 12, Zhou anticipates “The method of claim 11, wherein the crossover operation is performed during a particular epoch of a recursive search and the final ensembler is generated during a subsequent epoch of the recursive search, and wherein the particular epoch and the subsequent epoch are separated by at least one epoch.” (see, e.g., Zhou pg. 250-251, bridging para.). 
Regarding claim 13, Zhou anticipates “The method of claim 11, wherein performing the crossover operation comprises: generating a first bit stream representing at least a portion of the first ensembler; generating a second bit stream representing at least a portion of the first neural network; and combining the first bit stream and the second bit stream.” (see, e.g., Zhou pg. 247, para. 2-5).
Regarding claim 14, Zhou anticipates “The method of claim 11, wherein the ensembling function includes a voting function associated with intermediate outputs of the multiple neural networks.” (see, e.g., Zhou pg. 247, para. 6).
Regarding claim 15, Zhou anticipates “The method of claim 11, wherein the ensembling function includes a weight function generated based on weights associated with the multiple neural networks.” (see, e.g., Zhou pg. 247, para. 5; pg. 248, fig. 1 & associated text).
Regarding claim 16, Zhou anticipates “The method of claim 15, wherein the third data structure is generated further based on a mutation operation performed on the weight function.” (see, e.g., Zhou pg. 247, para. 5; pg. 248, fig. 1 & associated text).
Regarding claim 19, Zhou anticipates “A computer-readable storage device storing instructions that, when executed, cause a computer to perform operations comprising: 
identifying a first data structure that includes data representative of a first neural network; identifying a second data structure that includes data representative of a first ensembler that links multiple neural networks and an ensembling function; (see, e.g., Zhou pg. 240; “the generalization ability of a neural network system can be significantly improved through ensembling a number of neural networks, i.e., training many neural networks and then combining their predictions”; pg. 241; “It is worth mentioning that when a number of neural networks are available, at present most ensemble approaches employ all of those networks to constitute an ensemble.”)	
performing a crossover operation on the first data structure and the second data structure to generate a third data structure that includes data representative of a second ensembler; (see, e.g., Zhou pg. 245; “ensembling many of the available neural networks may be better than ensembling all of those networks”; pg. 246; “we present a practical approach, i.e., GASEN, to find out the neural networks that should be excluded from the ensemble. The basic idea of this approach is a heuristics, i.e., assuming each neural network can be assigned a weight that could characterize the fitness of including this network in the ensemble, then the networks whose weight is bigger than a pre-set threshold λ could be selected to join the ensemble.”; pg. 246-47; “GASEN assigns a random weight to each of the available neural networks at first. Then it employs genetic algorithm to evolve those weights so that they can characterize to some extent the fitness of the neural networks in joining the ensemble. Finally it selects the networks whose weight is bigger than a pre-set threshold λ to make up the ensemble.”; Zhou pg. 250; “Here the genetic algorithm employed by GASEN is realized by the GAOT toolbox developed by Houck et al. [21]. The genetic operators, including select, crossover, and mutation, and the system parameters, including the crossover probability, the mutation probability, and the stopping criterion, are all set to the default values of GAOT. The pre-set threshold λ used by GASEN is set to 0.05. The validation set used by GASEN is bootstrap sampled from its training set.”) and 
outputting a final ensembler based at least in part on the second ensembler.” (see, e.g., Zhou pg. 250; “But for GASEN, the component networks are selected from twenty neural networks, that is, the number of networks in an ensemble generated by GASEN is far less than twenty.”).
Regarding claim 20, Zhou anticipates “The computer-readable storage device of claim 19, wherein the operations further comprise providing the second ensembler as an input model to a backpropagation trainer to generate the final ensembler.” (see, e.g., Zhou pg. 250; “The neural networks in the ensembles are trained by the implementation of Backpropagation algorithm [38] in MATLAB [7].”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou.
Regarding claim 6, Zhou discloses “The computer system of claim 5,” but does not appear to disclose the further limitation “wherein the weight associated with a particular intermediate output is dynamically determined based on species scores of each species associated with the particular intermediate output.” However, on or before the effective filing date of the instant application, performing genetic algorithms with species scores was known in the art. Official Notice is hereby asserted to that effect. Also on or before the effective filing date of the instant invention, one of ordinary skill in the art would have deemed it obvious to combine the noticed species scores with the genetic neural network ensembling operation of Zhou, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to better utilize genetic algorithms for optimizing neural networks. Accordingly, the instant claim is unpatentable over Zhou. 
Regarding claims 7-10, Zhou discloses “The computer system of claim 1,” but does not appear to disclose the further limitations: “wherein the processor is further configured to provide an input set of models to a genetic algorithm, wherein the set of the neural networks of the first ensembler includes elite members of a population of neural networks based on the input set of models” and “wherein the processor is further configured to: group the models of the population into species based on genetic distance between the models; determine a species score of each of the species, wherein the species score is based on a species fitness value, a species diversity value, or both; determine elite species based on respective species scores of the species; determine a score of each member of the elite species, wherein the score is based on a fitness value of the member, a diversity value of the member, or both; and identify the elite members based on respective scores of each member of the elite species.” or
“wherein the elite members of the population correspond to overall elites of the population.” or
“wherein the processor is further configured to identify the elite members of the population by: determining a fitness value of each model of the input set of models; and identifying the overall elites based on respective fitness values each model of the input set of models.”
However, on or before the effective filing date of the instant application, identifying elite members of species by fitness values in genetic algorithms was known in the art. Official Notice is hereby asserted to that effect. Also on or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the noticed identification of elite species with the genetic neural network ensembling operation of Zhou, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to better utilize genetic algorithms for optimizing neural networks. Accordingly, the instant claim is unpatentable over Zhou. 
Regarding claims 17-18, Zhou discloses “The method of claim 11,” but does not  appear to disclose the limitations “further comprising: grouping models of a plurality of models into species based on similarities between the models; determining a species score of each of the species, wherein the species score is based on a species fitness value, a species diversity value, or both; and generating the first ensembler based on the species scores of the species.” and “wherein the ensembling function includes a weight function generated based on species scores of the species.” However, on or before the effective filing date of the instant application, performing genetic algorithms with species scores was known in the art. Official Notice is hereby asserted to that effect. Also on or before the effective filing date of the instant invention, one of ordinary skill in the art would have deemed it obvious to combine the noticed species scores with the genetic neural network ensembling operation of Zhou, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to better utilize genetic algorithms for optimizing neural networks. Accordingly, the instant claim is unpatentable over Zhou.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,635,978, which arose from application 15/794980, which is the parent of the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application encompass the subject matter claimed in the conflicting patented claims. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191